Curia per
Johnson, J.
This Court concurs in opinion with the presiding Judge, that in an action against bail, the judgment against the principal constitutes the true measure of damages. — Murdon vs. Parman, 1 M’Cord, 138. The case of Bryce vs. Morton, 1 Nott and M’Cord *31665, relied on by the counsel for the motion, does not sustain the position taken. Without saying more of that case, it will be sufficient to remark, that it was upon a writ of enquiry, in relation to which, as a general rule, when the plaintiff does not prove the extent of his damages, the jury may, in their discretion, give those that are merely nominal. Its application to that case may perhaps be. questionable; and that it is not to this, can admit of no doubt. This is an issue and the proof, so far as appears from the report, was plenary, and the jury was bound to find the verdict they did.

New trial refused.